           Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               4/6/2021
                                                                       :
GREVIL MARTINEZ, et al.,                                               :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     20-cv-7977 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
JVA INDUSTRIES INC., et al.,                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        Plaintiffs Grevil Martinez (“G. Martinez”), Alexander Ramirez (“Ramirez”), and Luis

Martinez (“L. Martinez” and collectively, “Plaintiffs”) move for conditional certification of a

collective action under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”). Dkt.

No. 11. Plaintiffs also seek leave to post notice of the action in conspicuous locations at JVA

Industries Corp. and for discovery of certain identifying information as to potential class

members. For the following reasons, the motion is granted with the exception of Plaintiffs’

request for discovery of social security numbers.

                                               BACKGROUND

        JVA Industries Inc. (“JVA Industries”) is a construction company incorporated and based

in New Jersey. Dkt. No. 3 (“Am. Compl.” or “Amended Complaint”) ¶¶ 19, 45, 46. Defendant

Joseph Alfano (“Alfano” and together with “JVA Industries,” “Defendants”) is the president of

JVA Industries. Id. ¶ 22.

        Plaintiffs are three individuals who were employed as construction workers for JVA

Industries. Id. ¶ 51. G. Martinez worked for JVA Industries from 2007 until August 5, 2020.

Id. ¶ 11. Ramirez worked for JVA Industries from October 2012 until March 20, 2020. Id. ¶ 14.
         Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 2 of 12




L. Martinez worked for JVA Industries from March 2008 until July 17, 2020. Id. ¶ 17. Each

Plaintiff alleges that he was regularly scheduled to work more than 40 hours per week and that

JVA Industries failed to pay him and other employees the applicable overtime rate for all time

worked in excess of 40 hours per week. Id. ¶¶ 27(a), 30, 32, 52-53.

       Specifically, G. Martinez alleges that he worked an 8-hour day Monday through Friday

with a half hour break, and almost every Saturday and occasionally on Sunday, id. ¶¶ 58-59, and

that he was not paid at one and one-half his regular hourly rate for his hours worked beyond 40

hours per week, id. ¶¶ 68-69. Ramirez alleges that throughout his employment he worked an

8-hour day Monday through Friday with a half hour break and also, from April through

September, worked an additional 8-hour day on Saturday and occasionally on Sunday. Id. ¶¶

73-75. He claims that he was not paid at one and one-half his regular hourly rate for each hour

worked beyond 40 hours per work week. Id. ¶¶ 81-82. L. Martinez worked Monday through

Friday for seven hours per day, with one 30-minute break, and also worked on Saturdays and

Sundays. Id. ¶¶ 85-87. He claims he was not paid at one and one-half times his regular hourly

rate for hours worked beyond 40 hours per workweek. Id. ¶¶ 96-97. Each Plaintiff alleges that

Defendants paid him by check for up to 40 hours per work and by cash or check for subsequent

hours worked. Id. ¶¶ 70, 83, 98.

       Plaintiffs filed suit against JVA Industries and Alfano on September 25, 2020, asserting

claims under FLSA and New York Labor Law (“NYLL”). Dkt No. 1. On September 28, 2020,

Plaintiffs filed the Amended Complaint. Dkt. No. 3. As currently pleaded, Plaintiffs allege

violations of the FLSA overtime provisions, 29 U.S.C. § 201 et seq., and NYLL § 650 et seq.

Am. Compl. ¶¶ 102-13. They also allege that they were not given annual wage notices of their




                                                2
         Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 3 of 12




rate or rates of pay and basis thereof in violation of NYLL § 195(1) and did not receive accurate

wage statements in violation of NYLL § 195(3). Id. ¶¶ 33-34, 114-21.

       Plaintiffs bring this action under FLSA’s collective action provision on behalf of

themselves and approximately 50 current and former construction workers at JVA Industries

whom they claim are similarly situated with respect to Defendants’ alleged common policy and

practices in violation of FLSA. Id. ¶ 27. With respect to the state law claims, they also bring

this action on behalf of a similarly-defined class under Federal Rule of Civil Procedure 23.

       On November 17, 2020, Plaintiffs moved for conditional certification of a FLSA

collective. Dkt. No. 11. Defendants opposed that motion on December 11, 2020, Dkt. No. 26,

and Plaintiffs replied on December 22, 2020, Dkt. No. 24.

       The motion is supported by declarations of each of the three Plaintiffs. The declarations

of G. Martinez, Ramirez, and L. Martinez are substantially identical to one another. Each

declares that he is “almost certain” that he worked more than 40 hours per week for Defendants.

Dkt. No. 13 ¶ 3; Dkt. No. 14 ¶ 3; Dkt. No. 15 ¶ 3. Each also declares that he was never paid time

and one-half for work performed beyond 40 hours per week, that he was paid by check for the

first 40 hours worked and by cash for hours in excess of the 40 hours, and that JVA Industries

only took legally required withholdings for the first 40 hours worked and not for the overtime.

Plaintiffs also declare that they discussed wages “and the fact that [they] were not paid overtime”

with their coworkers. See, eg., Dkt. No. 12 ¶ 15. The only individuals Plaintiffs identify as

having not received overtime are the other Plaintiffs in this action. The main difference among

the declarations appears to be the dates of each Plaintiff’s employment. The motion is also

supported by the declaration of counsel attaching an earlier complaint filed in another action

against the same employer in which a motion for conditional certification was granted and in




                                                3
          Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 4 of 12




which a settlement ultimately was reached. See Dkt. No. 12 ¶¶ 4-6 (citing Lopez v. JVA

Industries Inc., No. 14-cv-09988 (S.D.N.Y. Dec. 18, 2014), Dkt. No. 1).

        Defendants’ principal argument is that Plaintiffs have failed to plausibly allege violations

of the FLSA. They submit seven declarations in connection with their opposition. The thrust of

Defendants’ declarations are that Plaintiffs’ assertions are false. They argue that JVA Industries’

work was primarily at high-end luxury apartment buildings in Manhattan where alternation

agreements do not permit them to work beyond 4:30 p.m. each weekday and do not permit

weekend work at all and that the payroll records and statements of the foremen demonstrate that

Plaintiffs did not work weekends and did not work any overtime hours during the course of their

employment.1 See, e.g., Dkt. No. 27 ¶¶ 3, 5. The statements of the foremen are each also

substantially identical.

                                          DISCUSSION

        Section 216(b) of the FLSA permits an employee aggrieved by a violation of the statute

to maintain an action against any employer “for and in behalf of himself or themselves and other

employees similarly situated.” 29 U.S.C. § 216(b). “Section 216(b)’s affirmative permission for

employees to proceed on behalf of those similarly situated must grant the court the requisite

procedural authority to manage the process of joining multiple parties in a manner that is orderly,

sensible, and not otherwise contrary to statutory commands or the provisions of the Federal

Rules of Civil Procedure.” Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989); see

also Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 n.1 (2013) (characterizing section

216(b) as a “joinder process”). “[D]istrict courts have discretion, in appropriate cases, to




1
 Although some of the declarations in opposition are qualified—appropriately—as being to the
best of the foreman’s recollection.


                                                 4
          Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 5 of 12




implement [Section 216(b)] by facilitating notice to potential plaintiffs.” Hoffman-La Roche,

493 U.S. at 169.

       The Second Circuit has endorsed a two-step method to determine whether a case should

proceed as a collective action under FLSA. See Myers v. Hertz Corp., 624 F.3d 537, 554 (2d

Cir. 2010). In the first step, the court makes “an initial determination to send notice to potential

opt-in plaintiffs who may be ‘similarly situated’ to the named plaintiffs.” Id. at 555. Plaintiffs

need only “make a ‘modest factual showing’ that they and potential opt-in plaintiffs ‘together

were victims of a common policy or plan that violated the law.’” Id. (quoting Hoffmann v.

Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997)). Mere “unsupported assertions” are not

sufficient to pass the first step, but it “should remain a low standard of proof because the purpose

of the first stage is to merely to determine whether ‘similarly situated’ plaintiffs do in fact exist.”

Id. (quoting Dybach v. Fla. Dep’t of Corr., 942 F.2d 1562, 1567 (11th Cir. 1991)). At the

second step, “the district court will, on a fuller record, determine whether a so-called ‘collective

action’ may go forward by determining whether the plaintiffs who have opted in are in fact

‘similarly situated’ to the named plaintiffs.” Id. The “similarly situated” analysis is “quite

distinct” from “the much higher threshold of demonstrating that common questions of law and

fact will ‘predominate’ for Rule 23 purposes.” Id. at 556.

       Plaintiff’s burden at the conditional certification stage is “minimal.” Amador v. Morgan

Stanley & Co. LLC, 2013 WL 494020, at *4 (S.D.N.Y. Feb. 7, 2013). “Plaintiffs can meet this

burden by showing that ‘there are other employees who are similarly situated with respect to

their job requirements and with regard to their pay provisions.’” Fraticelli v. MSG Holdings,

L.P., 2014 WL 1807105, at *1 (S.D.N.Y. May 7, 2014) (quoting Hertz, 624 F.3d at 555).




                                                   5
          Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 6 of 12




However, “[w]hile plaintiff’s burden at this stage is modest, it is not non-existent.” Khan v.

Airport Mgmt. Servs. LLC, 2011 WL 5597371, at *5 (S.D.N.Y. Nov. 16, 2011).

       If this Court determines that “similarly situated” employees exist, it will conditionally

certify the collective and order that appropriate notice be given to members of the FLSA

collective to afford them the opportunity to opt into the action. See Cunningham v. Elec. Data

Sys. Corp., 2010 WL 5076703, at *5 (S.D.N.Y. Dec. 13, 2010); see also Lynch v. U.S. Auto.

Ass’n, 491 F. Supp. 2d 357, 368 (S.D.N.Y. 2007) (“Once notice is accomplished, the action

proceeds as a collective action throughout the discovery process.”). One reason why plaintiff’s

burden at the first stage is minimal is that the defendant is entitled to discovery of opt-ins after

the first stage to determine whether the collective action may go forward. At the second stage,

after discovery is completed, this Court will, “on a fuller record, determine . . . whether the

plaintiffs who have opted in are in fact ‘similarly situated’ to the named plaintiffs.” Hertz, 624

F.3d at 555. “The action may be ‘decertified’ if the record reveals that they are not, and the opt-

in plaintiffs’ claims may be dismissed without prejudice.” Id.

       A.      Plaintiffs Have Made the Modest Showing Necessary for Conditional
               Certification

       Plaintiffs have made the “modest” showing necessary to establish that they and the other

construction workers employed by JVA Industries were similarly situated. Each of the three

Plaintiffs testifies to a uniform practice, implemented over a number of years, of paying them by

check for all hours worked up to 40 hours per week and then paying them in cash (and not at the

overtime rate) for hours worked in excess of 40 hours per week. They also declare that there

were others (unnamed) who were also not paid overtime hours. That is sufficient at this stage to

permit conditional certification. See Mendoza v. Ashiya Sushi 5, Inc., 2013 WL 5211839, at *5-6

(S.D.N.Y. Nov. 25, 2013) (granting conditional certification based on affidavit of plaintiff’s



                                                  6
          Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 7 of 12




observations and conversations with others and observing “‘courts regularly rely on . . . hearsay

statements in determining the propriety of sending notice’ in FLSA conditional collective action

certifications”) (quoting Salomon v. Adderley Indus., Inc., 847 F. Supp. 2d 561, 563 (S.D.N.Y.

2012)); Liping Dai v. Lychee House, Inc., 2018 WL 4360772, at *8 (S.D.N.Y. Aug. 29, 2018)

(holding that an attestation by plaintiffs of their observations and coworkers’ complaints is

sufficient to support conditional certification) (citing cases).

       Defendants argue forcefully that Plaintiffs’ declarations are untrue. Plaintiffs, they say,

cannot have worked more than 40 hours per week. It should be noted, however, that while

Defendants suggest that Plaintiffs’ declarations are self-serving and should not be credited, the

declarations Defendants submit are each from current employees who cannot be said to be purely

disinterested. While some of the assertions of those declarants are inconsistent with Plaintiffs’

allegations, others are not. For example, it is not inconsistent with Plaintiffs’ allegations that the

payroll records do not reflect overtime hours for Plaintiffs. That is Plaintiffs’ point. They

allegedly were paid in cash for overtime hours.

       More importantly, “[a]t this stage, the Court ought not ‘resolve factual disputes, decide

substantive issues going to the ultimate merits, or make credibility determinations.’”

Shillingford v. Astra Home Care, Inc., 293 F. Supp. 3d 401, 407 (S.D.N.Y. 2018) (quoting

Hypolite v. Health Care Servs. of N.Y., Inc., 256 F. Supp. 3d 485, 489 (S.D.N.Y. 2017)); see also

Lynch, 491 F. Supp. 2d at 368 (“[A] court should not weigh the merits of the underlying claims

in determining whether potential opt-in plaintiffs may be similarly situated.”). The time to make

such credibility determinations will occur after stage one.

       Defendants also challenge Plaintiffs’ motion on the grounds that “[t]he identities of these

‘other construction laborers’ [who were not paid overtime] remain unknown at this time.” Dkt.




                                                   7
          Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 8 of 12




No. 26 at 5. The fact that none of the Plaintiffs has identified the co-workers with whom they

allegedly spoke is not fatal. See, e.g., Nahar v. Dozen Bagels Co. Inc., 2015 WL 6207076, at *5

(S.D.N.Y. Oct. 20, 2015). A contrary holding would require Plaintiffs to publicly identify and

discuss potential FLSA violations against co-workers who may prefer to remain anonymous.

Section 216(b) does not require that. A court may grant Section 216(b) conditional certification

even when the application is supported only by the allegations of the named plaintiffs. Thus,

“[p]laintiffs may satisfy [their] requirement by relying on their own pleadings, affidavits,

declarations, or the affidavits and declarations of other potential class members.” Ramos v. DNC

Food Serv. Corp., 2020 WL 2832776, at *2 (S.D.N.Y. June 1, 2020) (quoting Hallisey v. Am.

Online, Inc., 2008 WL 465112, at *1 (S.D.N.Y. Feb. 19, 2008)) (emphasis added); see also

Mendoza, 2013 WL 5211839, at *5-6 (granting conditional certification based on declaration of

plaintiff and records). The role of the court at this stage is “not to determine the litigiousness of

putative members of the collective action.” Mendoza, 2013 WL 5211839, at *6. Nor are “FLSA

plaintiffs [required] to locate and identify additional plaintiffs in advance of certification.” Id.

Such a “requirement . . ., if adopted, would obviate the advantages of § 216(b) notice.” Id.

        Finally, Defendants offer no support for their argument that if “the Court does grant

Plaintiffs’ [m]otion, it should only be limited to current or former employees employed at the

same job sites employed by Defendant JVA in Manhattan.” Dkt No. 26 at 6. Plaintiffs’

allegations, along with Defendants’ submissions, establish that each of the three Plaintiffs

worked at a number of different locations during their lengthy employ with Defendants and that,

regardless of worksite, they worked more than 40 hours per week without being paid overtime.

There is no support in the record for the proposition that the allegedly common policy and

practice experienced by these three Plaintiffs in the worksites where they were employed was not




                                                   8
          Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 9 of 12




also followed in the worksites where they were not employed. Defendants submit a declaration

from the JVA Director of Operations charged with overseeing payroll ostensibly for all of JVA

Industries. Dkt No. 28. Although the Director vehemently denies that FLSA was violated, the

fact that one employee oversaw payroll for all of JVA Industries supports the contention that if

there was a common practice and policy that affected Plaintiffs’ worksites it also affected other

worksites. See Cano v. Four M Food Corp., 2009 WL 5710143, at *7 (E.D.N.Y. Feb. 3, 2009)

(“It is not necessary for the purposes of conditional certification that the prospective class

members all performed the same duties, or worked during the same time periods, or worked at

the same locations as the named plaintiffs . . . [a]s long as they were all similarly situated with

respect to being subject to the same policy of being denied overtime compensation, and there

exists a factual nexus among the plaintiffs.”); Heagney v. European Am. Bank, 122 F.R.D. 125,

127 (E.D.N.Y. 1988) (the fact that different employees performed different jobs . . . does not

necessarily preclude them from being considered “similarly situated” where “the fundamental

allegation . . . is common to all the . . . plaintiffs and dominates each of their claims”).

        B.      Notice

        Once a court determines that a named plaintiff has satisfied his or her burden for initial

certification of a collective action, the court may authorize issuance of a notice informing

potential additional plaintiffs of their opportunity to opt into the lawsuit. Lynch, 491 F. Supp. 2d

at 367. The content of the notice is “left to the broad discretion of the trial court.” Fasanelli v.

Heartland Brewery, Inc., 516 F. Supp. 2d 317, 323 (S.D.N.Y 2007). “When exercising [their]

broad discretion to craft appropriate notices in individual cases, [d]istrict [c]ourts consider the

overarching policies of the collective suit provisions.” Id.

        Defendants argue that the notice and the FLSA collective action should be limited to

persons who were employed by them in the two-year period prior to the filing of the complaint,


                                                   9
         Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 10 of 12




and not the three-year period prior to the filing of the complaint proposed by Plaintiffs.

Defendants note that the statute of limitations for FLSA claims is two years from the violation

except if the violation is willful. They claim that they did not “intentionally withhold

compensation with regard to any of their employees” and that there was “an actual (and legal)

impossibility for any of Defendant JVA[] Industries[’] employees to work, or be eligible to work,

any overtime hours for the jobs in Manhattan during the relevant period” and that if Plaintiffs

worked overtime they failed to notify Defendants. Dkt. No. 26 at 12.

       The argument fails to accept Plaintiffs’ well-pled allegations and declarations as true as

the Court is required to do at this stage. Accepting those allegations and declarations,

Defendants knew that Plaintiffs were working overtime and intentionally paid them by cash

rather than check because they knew their conduct was wrongful.

       Courts have conditionally certified classes comprised of persons employed over the

three-year period prior to the filing of a complaint “[o]ut of an abundance of caution[] and

seeking to avoid any merits-based determinations” at an early stage in the litigation. Fasanelli,

516 F. Supp. 2d at 323; see also Marcial v. New Hudson Family Restaurant Inc., 2019 WL

1900336, at *8 & n.14 (S.D.N.Y. Apr. 29, 2019) (directing that notice be provided to potential

collective action members working for defendants during the three years prior to the date of the

filing of the action); Mongiove v. Nate’s Corp., 2016 WL 590460, at *6 (E.D.N.Y. Feb. 11,

2016) (holding that notice should be sent to persons employed within three years of the date of

the filing of the complaint because the timeliness of each plaintiff’s action should be determined

in a future proceeding). “Specific challenges to the timeliness of the claims of certain ‘opt-in’

plaintiffs or the named [p]laintiff can be addressed after the completion of discovery during the

second phase of the collective action certification process.” Fasanelli, 516 F. Supp. 2d at 323.




                                                 10
         Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 11 of 12




       Plaintiffs also ask that Defendants be required to post the notice along with consent forms

“in conspicuous locations at JVA Industries” or locations “clearly visible” to potential opt-in

plaintiffs. Dkt. No. 11 at 2; Dkt. No. 16 at 10. Defendants do not object to this request and it is

routine in this District. See Ramos, 2020 WL 2832776, at *10 (approving requirement that

notice be posted at place of employment).

       C.      Discovery

       To facilitate notice, Plaintiff seeks production from Defendants of the following

information with respect to all potential members of the FLSA collective: names, last known

mailing address, alternate address, telephone numbers, social security numbers, and dates of

employment. Dkt. No. 11 at 2; Dkt. No. 16 at 10.

       The Supreme Court has held that district courts have authority “to permit discovery of the

names and addresses” of potential members of the collective action. Hoffman-La Roche, 493

U.S. at 170. Thus, in furtherance of the general purposes of FLSA, “[c]ourts in this District

commonly grant requests for the production of names, mailing addresses, email addresses,

telephone numbers, and dates of employment in connection with the conditional certification of a

FLSA collective action.” Benavides v. Serenity Spa NY Inc., 166 F. Supp. 3d 474, 488 (S.D.N.Y.

2016) (quoting Martin v. Sprint/United Mgmt. Co., 2016 WL 30334, at *9-10 (S.D.N.Y. Jan. 4,

2016) (collecting cases)); see also Knox v. John Varvatos Enters. Inc., 282 F. Supp. 3d 644, 663

(S.D.N.Y. 2017) (same).

       At this stage, however, Plaintiff has not made a sufficient showing to obtain social

security numbers. See Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d 445, 448

(S.D.N.Y. 2011) (“[C]ourts often decline to allow discovery of social security numbers due to

privacy concerns” but will do so upon a showing that “names and contact information are

insufficient to effectuate notice”); see also Martin, 2016 WL 30334, at *20 (holding that


                                                 11
         Case 1:20-cv-07977-LJL Document 36 Filed 04/06/21 Page 12 of 12




plaintiffs had not demonstrated the necessity for obtaining social security numbers).

Accordingly, Plaintiff may obtain discovery from Defendants of all of the requested information

except for social security numbers.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for conditional certification of a collective

action under FLSA is GRANTED, as is Plaintiffs’ unopposed request that notice be posted in

“conspicuous” or “clearly visible” locations at JVA Industries, as well as Plaintiff’s request for

discovery from Defendants of names, last known mailing address, alternate address, telephone

numbers, social security numbers, and dates of employment of all potential members of the class.

Plaintiffs’ request for discovery of social security numbers is DENIED without prejudice.


       SO ORDERED.


Dated: April 6, 2021                               __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                                 12
